DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5 & 14-19, drawn to an apparatus, classified in A61B17/0469.
II. Claims 6-13, drawn to a method, classified in A61B17/42.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and material different process. Specifically, the apparatus can be used to close a perforation in a gastric wall. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: An extensive search of multiple classifications would have to be conducted and applicable art for the two inventions would not necessarily be applicable to one another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species 
Species A, claims 1-5, drawn to surgical device comprising a non-flared distal portion and an anvil that has a plurality of apertures shown in Figs. 1E.
Species B, claims 14-19, drawn to surgical device comprising a flared distal portion and anvil without a plurality of apertures shown in Figs. 2.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species such as differently structured distal portions and anvils. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Stephen DiLorenzo on 07/07/21 a provisional election was made without traverse to prosecute the invention of Group I, Species A, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-19 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 
Claim Objections
Claim 1 objected to because of the following informalities:  In line 2, “a handle” should be “a housing”. Note, applicant’s original disclosure details the elongate shaft extending from the handle, see paragraph 0026. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “firing mechanism…movable between an unactuated position … and an actuated position” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surti (US 2008/0294001).
Regarding claim 1, an invention relating to suturing instruments for closing openings in the wall, Surti discloses (Figs. 1 & 3-7) a surgical device (20) for closing a vaginal cuff [i.e. performing procedures within the body, such as at a particular bodily wall or tissue (Par. 0016), thus structured to treat area claimed], comprising: a handle (34) having an elongated shaft (32 & 24; Par. 0022) extending therefrom; a plurality of needles (30) disposed within the elongated shaft and deployable therefrom (Par. 0017), each of the plurality of needles including a suture anchor (54 & 56) at a distal end portion thereof (Fig. 4), each suture anchor having a distal end of a suture engaged therewith with a free end extending therefrom (Par. 0019); an anvil (42 & 44) disposed at a distal end of the elongated shaft (Par. 0018), the anvil including a plurality of apertures (46 & 50) configured to receive the corresponding plurality of needles and suture anchors therethrough (Par. 0018 & 0023); a cutting mechanism (68) operably 
Regarding claim 2, Surti discloses the surgical device for closing a vaginal cuff according to claim 1. Surti further discloses wherein the handle is configured to simultaneously deploy the plurality of needles and activate the cutting mechanism [i.e. the plurality of needles and cutting mechanism can move relative to one another and have no intervening structure preventing from them being deployed and activated simultaneously (Par. 0027)]. Note, the language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device only need claimed structure to be used in such a manner. The Office submits that the device of “Surti” meets the structural limitations of the claim, and the “cutting instrument and plurality of needles structured to move relatively one another” is structured to “simultaneously deploy the plurality of needles and activate the cutting mechanism”.
Regarding claim 5, Surti discloses the surgical device for closing a vaginal cuff according to claim 1. Surti further discloses wherein the cutting mechanism is electrically activated to cut tissue (Par. 0027).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Surti (US 2008/0294001) as applied to claim 1 above, and further in view of Cerwin et al. (US 6,029,806).

Regarding claim 3, Surti discloses the surgical device for closing a vaginal cuff according to claim 1. Surti fails to further disclose wherein the plurality of sutures includes opposing pairs that are color coded or numbered to facilitate tying off the plurality of sutures.
In the analogous art of sutures, Cerwin further discloses wherein the plurality of sutures includes opposing pairs that are color coded to facilitate tying off the plurality of sutures (Abstract & Col. 4, lines 8-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Surti to have wherein the plurality of sutures includes opposing pairs that are color coded or numbered to facilitate tying off the plurality of sutures. Doing so would allow for easy identification of the individual sutures during dispensing and when tying off the sutures during surgery (Abstract), as taught by Cerwin.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Surti (US 2008/0294001) as applied to claim 1 above, and further in view of Surti et al (US 2011/0257668) [i.e. Surti’668].
Regarding claim 4, Surti discloses the surgical device for closing a vaginal cuff according to claim 1. Surti discloses wherein the cutting mechanism includes an electrosurgical cutting instrument, 
In the same field of endeavor, which is suturing instruments, Surti’668 teaches wherein a cutting mechanism includes a needle knife [i.e. an annular knife] or electrosurgical cutting device may be employed through an endoscope to form a first opening (Par. 0028). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electrosurgical cutting instrument of Surti that allows tissue opening to be formed, for the annular blade of Surti’668 since these mechanisms perform the same function of forming tissue openings. Simply substituting one cutting mechanism for another would yield the predicable result of allowing an opening to be formed in tissue. See MPEP 2143.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art references Maruyama et al. (US 2005/0228405) and McLaughlin et al. (US 2007/0203507) disclose the invention substantially as claimed but fail to detail a cutting mechanism. Prior art reference Surti (US 2010/0087707) discloses the invention substantially as claimed but fails to specify the type of cutting mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771